Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intermediate member includes a body tube in which the inner member is disposed, and an annular support plate that protrudes outward in a radial direction from an outer peripheral surface of the body tube, wherein the second elastic body is formed in a tubular shape having a length in a direction of the rod axis larger than a thickness thereof in the radial direction, and is externally fitted to the body tube so as to be slidable in the direction of the rod axis, wherein a plurality of annular projections, which extend in the circumferential direction, are formed on an outer peripheral surface of the second elastic body at intervals in the direction of the rod axis, wherein a lower end opening edge of the second elastic body is supported on an upper surface of the support plate in a state where the upper end portion of the rod is fixed to the inner member and the outer member is attached to the vehicle body side, wherein the length of the second elastic body in the direction of the rod axis is larger than a size of the first elastic body in the direction of the rod axis, and the lower end opening edge of the second elastic body is located below the first elastic body, and wherein lubricant is disposed between an inner peripheral surface of the second elastic body and an outer peripheral surface of the body tube.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intermediate member includes a body tube in which the inner member is disposed and which extends in a direction of the rod axis, and an annular support plate that protrudes outward in a radial direction from an outer peripheral surface of the body tube, wherein the second elastic body is formed in a tubular shape having a length in the direction of the rod axis larger than a thickness thereof 
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intermediate member includes a body tube in which the inner member is disposed, and an annular support plate that protrudes outward in a radial direction from an outer peripheral surface of the body tube, wherein the second elastic body is formed in a tubular shape having a length in a direction of the rod axis larger than a thickness thereof in the radial direction, and is externally fitted to the body tube so as to be slidable in the direction of the rod axis, wherein a plurality of annular projections, which extend in the circumferential direction, are formed on an outer peripheral surface of the second elastic body at intervals in the direction of the rod axis, wherein a lower end opening edge of the second elastic body is supported on an upper surface of the support plate in a state where the upper end portion of the rod is fixed to the inner member and the outer member is attached to the vehicle body side, wherein an annular groove into which a lower end portion of the second elastic body is inserted is formed in the upper surface of the support plate, and wherein at least one annular projection located on an uppermost side among the plurality of annular projections is located above the annular groove in a state where the upper end portion of the rod is fixed to the inner member and the outer .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                     

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657